Citation Nr: 0522501	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  99-16 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York



THE ISSUES

1.  Entitlement to service connection for headaches on a 
direct basis and as secondary to the service-connected scar 
of the right eyebrow.

2.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for residuals of a lanced boil of the right 
arm.

3.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for loss of teeth as a result of radiation 
treatment at a VA facility.



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from March 1962 to April 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1998 RO rating decision which denied 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
residuals of a lanced boil of the right arm and which denied 
entitlement to service connection for headaches.  The veteran 
filed his original claim in August 1997.  This matter further 
comes before the Board from a RO decision of October 2004 in 
which it determined that the veteran was not entitled to 
service connection for an anxiety disorder and was not 
entitled to compensation under 38 U.S.C.A. § 1151 for tooth 
loss.  That claim was filed in November 2003.  The veteran 
filed a statement in November 2004 that is construed as a 
notice of disagreement to the later issue involving tooth 
loss.  Hence, the issue has been included on the title page 
of this decision and will be discussed within the body of 
this remand.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

Service Connection for Headaches

The veteran contends that his headaches were incurred in 
service as a result of an incident wherein he was standing in 
a hotel he was living in Ankara, Turkey, waiting for the 
elevator.   He reported that as the elevator approached his 
floor, an object flew out and hit him above the right eye.  
He also contends that his headaches are related to his 
service-connected scar of the right eyebrow.  The record 
reflects that service connection was granted for a scar of 
the right eyebrow, effective from March 30, 1981, based on 
the aforementioned incident in service.

Service medical records show that in December 1962 the 
veteran was treated for a laceration above the right eye.  On 
his April 1963 flying physical the veteran responded "yes" 
to having or having had "frequent or severe headache".  The 
examiner noted that the veteran had a history of severe 
headaches when he had a cold, but there were no complications 
and no sequelae.  In May 1965 he complained of dizziness and 
headaches for the past six months, but no history of trauma.  
On his February 1966 separation examination, the veteran 
responded "no" to having or having had "frequent or severe 
headache".  

On VA examination in June 1981 the veteran reported the 
incident in service where he was hit in the head with a piece 
of steel while waiting for an elevator.  He claimed he lost 
consciousness for about five minutes and at present 
complained of headaches and dizzy spells.  Neurologic 
examination was negative.  

On VA neurological examination in August 1997 the diagnosis 
was cervicogenic headaches secondary to cervical facet 
syndrome, coincidentally related to eye surgery performed 
under local anesthesia with sedation in 1992, but not related 
to antecedent right eye trauma.  It was also noted that the 
veteran had a history of mild tension type headaches 
following 1963 eye trauma, however, these are not the 
headaches for which he is currently seeking medical 
attention.  

A review of the record shows that it is unclear as to the 
probable etiology of the veteran's headaches.  The VA 
neurological examination in August 1997 seems to imply that 
he had some type of headaches as a result of the eye trauma 
in service.  In order to clarify this matter, and pursuant to 
VA's duty to assist the veteran, another VA neurological 
examination should be scheduled to determine whether the 
veteran currently has headaches that are related to the 
incident in service where he was hit on the right side of the 
head by an object from the elevator.  38 U.S.C.A. § 5103A 
(d)(West 2002); 38 C.F.R. § 3.159 (c)(4) (2004).


38 U.S.C.A. § 1151 Claim for Residuals of a Lanced Boil of 
the Right Arm

In May 2005 the veteran testified that in approximately 1988 
he underwent a procedure whereby a boil or cyst was drained.  
He testified that he was bandaged up and he was told to come 
back if he had anymore trouble.  He testified that 
approximately two weeks later the area was swollen again and 
he went back to the same VA facility and fluid was drawn off 
and the area bandaged up.  He claimed that approximately two 
to three weeks later, the area had swollen up again and the 
doctor lanced the boil or cyst and packed it with a drain.  
He testified that when he went back to have the drain removed 
the doctor was gone and a nurse checked it and said it had 
been in too long and was infected.  He claimed that the nurse 
gave him an antibiotic which he took for about a week.  He 
testified the went back for follow up and was told that the 
area was infected and they cleaned it up and bandaged the 
area and gave him another antibiotic that the took until the 
area cleared up and healed.  He testified that he then got 
two "knots" inside his arm pit, which a VA doctor at St. 
Alban's told him came from the infection he had been treated 
for.  He testified that he subsequently developed arthritis 
in the right arm and a knot in is neck.  He testified he 
underwent surgery to the neck in 1999 and cancer was 
discovered.  He essentially claimed that after he had the 
boil or cyst drained and removed and sustained an infection, 
this caused him to have problems with the right side of his 
body, including cyst formation and rheumatoid arthritis.

The Board finds there is a further VA duty to assist the 
veteran with his claim.  It appears that there may be 
additional VA treatment records, pertaining to the veteran's 
claimed disability, that have not yet been associated with 
the claims folder.  Moreover, there are several problems 
which must be resolved prior to the Board rendering a 
decision in this matter.  First, it unclear as to what 
procedure and what date the veteran is referring to in his 
1151 claim.  In his original claim, filed in August 1997, the 
veteran indicated he was filing an "1151 claim for treatment 
received at the Brooklyn/St. Alban's VAMC" and that he had a 
boil lanced on his right arm three years prior.  In a 
subsequent statement dated in August 1997, he reported that 
he bumped his elbow in 1993 and fluid came out which had to 
be drained with a needle two times and then the area had to 
be cut and a drain placed.  He claimed that two weeks later 
the two knots developed inside his right arm pit.  In May 
2005 he testified that in approximately 1988 he underwent a 
procedure whereby a boil was drained.  Unfortunately, it is 
not clear that all of the veteran's VA treatment records for 
the time period in question 1988 through 1993 have been 
obtained from the Brooklyn VA facility.  It appears that in 
August 1997 the RO attempted to obtain treatment records from 
both the Brooklyn VA Medical Center (VAMC) and St. Alban's 
St. Alban's Primary and Extended Care Center.  However, the 
only VA treatment records received included a cover sheet 
which indicated that the records were from "St. Alban's 
Extended Care" and are outpatient notes dated from February 
1990 to August 1997.  An additional request should be made to 
the Brooklyn VAMC for any records pertaining to the veteran 
dated from 1988 through 1993.  38 U.S.C.A. § 5103A (b),(c) 
(West 2002); 38 C.F.R. § 3.159 (c) (2004).

A review of the records from St. Alban's for the time period 
in question cannot be reconciled with the veteran's version 
of events whereby he claims he had a boil or cyst drained two 
times, removed, a drain placed, and then an infection 
developed.  Whether this is due to missing treatment records 
from the Brooklyn VAMC or faults with the veteran's memory is 
unclear at this point.  In that regard the Board notes that 
an October 1991 VA outpatient treatment record from St. 
Alban's, which is difficult to fully decipher, appears to 
show that the veteran was found to have olecranon bursitis, 
fluid was drained, the area healed, he had no effusion, and 
he was discharged.  The next chronological treatment record 
is dated in March 1993 and shows that the veteran was seen 
for two palpable lymph nodes of the right arm, above the 
elbow.  There were no signs or symptoms of infection.  An x-
ray revealed bursitis around the olecranon.  He as to return 
in one month.  The next chronological treatment record is 
dated in July 1994 and shows that he had the problem of the 
lumps of the right arm which were seen in March 1993, but no 
pain or symptoms were present.  He reported he had bursitis 
of the elbow incised and drained and excised in October 1992 
at St. Alban's Ortho Clinic.  It was noted that he did not 
want surgery at that time and he was to return in four 
months.  In October 1994 he was seen for the masses in the 
right arm.  His history was reported to include an infection 
of the right elbow in 1992 with drainage that finally healed.  
There was a notation that the masses of the right arm were 
"L.G. result of previous infection".  No treatment was 
recommended at that time.  In May 1995 he started having 
problems with his right side, including the right shoulder, 
elbow, and hand and x-rays showed mild degenerative joint 
disease.  

The record reflects that the veteran underwent VA 
examinations in October 1997, both of which appear to link an 
infection in the right arm to his subsequent swollen lymph 
nodes or lymphadenopathy in the right arm.  It appears that 
in both VA examinations, however, the examiner did not review 
the veteran's claims file before rendering a diagnosis.  
Thus, another VA examination should be obtained and the 
examiner should specifically be asked to review the claims 
file prior to rendering an opinion.  38 U.S.C.A. § 5103A 
(d)(West 2002); 38 C.F.R. § 3.159 (c)(4) (2004).

38 U.S.C.A. § 1151 Claim for Loss of Teeth
as a Result of Radiation Treatment at a VA Facility

A remand is also required in order to accord due process 
regarding the issue of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for loss of teeth as a 
result of radiation treatment at a VA facility.  In an 
October 2004 rating decision, the RO denied the veteran's 
claim.  In November 2004 the RO received the veteran's Notice 
of Disagreement with the decision on this issue.  Because no 
Statement of the Case (SOC) has been provided on this issue, 
the veteran has not had an opportunity to perfect an appeal.  
In a case in which a claimant has expressed timely 
disagreement in writing with a rating decision, an appeal has 
been initiated, and the RO must issue an SOC.  The Board must 
remand this issue to the RO for that purpose.  See Manlincon 
v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the Board remands this case for the following:

1.  Contact the Brooklyn VAMC and request that 
they provide copies of any treatment records for 
the veteran for the period from 1988 through 1993 
that have not already been submitted to the RO.  
If any such documents are not available or have 
already been provided, the Brooklyn VAMC should 
be asked to certify this for the record.

2.  Schedule the veteran for an appropriate VA 
examination to determine whether he has any 
additional disability as a result of a lanced 
boil or cyst of the right arm.  The claims file 
must be provided to and reviewed by the examiner 
in conjunction with this examination.  The 
examiner should be requested to provide an 
opinion as to whether it is as likely as not (50 
percent or more probability) that the veteran 
developed any additional disability as a result 
of a boil or cyst of the right arm being lanced 
at a VA facility.  This opinion must contain a 
statement as to whether it is as likely as not 
that any additional disability diagnosed is a 
continuance or natural progress of the lancing of 
the cyst or boil, merely coincident with 
treatment, or whether any additional disability 
would be considered a necessary consequence of 
treatment.  The complete rationale for any 
opinion(s) expressed should be provided.  
Negligence and fault are not to be considered in 
rendering this opinion.  

3.  Schedule the veteran for an appropriate VA 
examination to determine the probable etiology of 
his headaches.  The claims file must be provided 
to and reviewed by the examiner in conjunction 
with this examination.  The examiner should be 
requested to provide an opinion as to (1) whether 
the veteran currently has headaches that are 
related to service, to specifically include the 
incident in service where an object from an 
elevator hit the right side of his face, or (2) 
whether the veteran currently has headaches that 
are related to or aggravated by the scar on his 
right eyebrow.  The complete rationale for any 
opinion(s) expressed should be provided.

4.  After the foregoing development has been 
completed, review the evidence of record and 
adjudicate the claims, with consideration of any 
additional information obtained as a result of 
this remand.  If the decision remains adverse to 
the veteran, he and his representative should be 
furnished a Supplemental Statement of the Case, 
containing notice of all relevant actions taken 
on the claim including the applicable legal 
authority, and afforded a reasonable period of 
time within which to respond thereto.

5.  Regarding the issue of entitlement to 
compensation under the provisions of 38 U.S.C.A. 
§ 1151 for loss of teeth as a result of radiation 
treatment at a VA facility, furnish a statement 
of the case (SOC) to the veteran and his 
representative and give them the opportunity to 
respond thereto.  The SOC should set forth all 
pertinent laws and regulations, and should 
include a discussion of the application of those 
laws and regulations to the evidence.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals
	(CONTINUED ON NEXT PAGE)


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

